         Case 1:19-cv-01578-VEC-DCF Document 180
                                             179 Filed 01/13/21 Page 1 of 2


MEMO ENDORSED                                                                   USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                         Gregory Zimmer, Esq.                                   DOC #:
                                                                                DATE FILED:1/13/2021

   GZimmer@GZimmerLegal.com
   O: (914) 402-5683
   M: (516) 991-1116


                                                                             January 13, 2021

   VIA ECF

   Honorable Valerie Caproni, U.S.D.J.
   United States District Court
   Southern District of New York
   40 Foley Square, Room 443
   New York, New York 10007

          Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

   Dear Judge Caproni:

            We represent Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M.
   Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced matter. We write to follow up on our
   letter of yesterday, January 11, 2021 in which we requested that you, Judge Caproni, either (i)
   order Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc. (“Navidea”) to comply
   with the going-forward advancement protocol adopted by your Opinion and Order dated August
   24, 2020, or (ii) schedule an immediate telephonic conference with you, Judge Caproni, to
   address the issue.

            The reason we requested a conference with you, Judge Caproni, is that on Sunday,
   January 10, 2021, Magistrate Freeman entered a docket entry [Dkt. No. 177 – no document
   attached] stating that she will not enter an order requiring Navidea to comply with the
   advancement protocol. This issue had been addressed to Magistrate Freeman through multiple
   letters requesting that an order be entered requiring Navidea to comply with the protocol
   beginning in October, 2020 [Dkt. Nos. 147, 158, 163, 169, 172 and 176 (copies enclosed)]. We
   were therefore surprised when we received an ECF notice yesterday, January 12, 2021, that a
   telephonic conference to address the issue was scheduled with Magistrate Freeman, rather than
   you, Judge Caproni. Unless you have instructed Magistrate Freeman to address the issue and
   enter an appropriate order to give effect to the advancement protocol, it is not clear how such a
   call could resolve the issue in light of Magistrate Freeman’s statement in Docket Entry No. 177
   that she would not do so.

          We therefore respectfully request that an immediate telephonic conference be scheduled
   with you, Judge Caproni. In light of the fact that Your Honor adopted the protocol in August


   360 Lexington Avenue, Suite 1502                                       New York, New York 10017
      Case 1:19-cv-01578-VEC-DCF Document 180
                                          179 Filed 01/13/21 Page 2 of 2

Honorable Valerie Caproni, U.S.D.J.
January 13, 2021
Page 2

2020, that Dr. Goldberg has complied with it each month since, that we have been requesting
that the Court address this issue through multiple letters beginning in October, 2020, and that
Magistrate Freeman stated on January 10 that she would not order Navidea to comply with the
protocol, we respectfully request that the conference not be delayed more than a week.

       Thank for your attention to this matter.

                                                    Respectfully submitted,


                                                    /s/ Gregory Zimmer, Esq.

                                                    Gregory Zimmer, Esq.
                                                    360 Lexington Avenue, Suite 1502
                                                    New York, NY 10017
                                                    (914) 402-5683
                                                    GZimmer@GZimmerLegal.com

Enclosures

cc: Barry Kazan, Esq.
    Alain Baudry, Esq.                      Application DENIED. The parties must appear for
                                            the teleconference as scheduled before Magistrate
                                            Judge Freeman.

                                           SO ORDERED.




                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE                    1/13/2021
